 1   TRACY L. WILKISON
     Acting United States Attorney
 2   THOMAS D. COKER
     Assistant United States Attorney
 3   Chief, Tax Division
     GAVIN L. GREENE (Cal. Bar No. 230807)
 4   Assistant United States Attorney
          Federal Building, Suite 7211
 5        300 North Los Angeles Street
          Los Angeles, California 90012
 6        Telephone: (213) 894-4600
          Facsimile: (213) 894-0115
 7        E-mail: Gavin.Greene@usdoj.gov
 8   Attorneys for the United States of America
 9
                          UNITED STATES DISTRICT COURT
10
                          CENTRAL DISTRICT OF CALIFORNIA
11
                                 WESTERN DIVISION
12
13 United States of America,                 Case No. CV 21-4110-GW-JPRx
14              Petitioner,                  Order to Show Cause
15                   v.
16 Linda Luong, Officer of VT Clothing
   Corporation
17
             Respondent.
18
19
20        Based upon the Petition to Enforce Internal Revenue Service
21   Summons, Memorandum of Points and Authorities, and supporting
22   Declaration, the Court finds that Petitioner has established a prima facie
23   case for judicial enforcement of the subject Internal Revenue Service (IRS)
24   summons. See United States v. Powell, 379 U.S. 48, 57-58, 85 S.Ct. 248, 255,
25   13 L.Ed.2d 112, 119 (1964).
26        IT IS ORDERED that Respondent appear before this District Court of
27   the United States for the Central District of California, at the following date,
28   time, and address, to show cause why the production of books, papers,
                                          1
 1   records, and other data demanded in the subject IRS summons should not be
 2   compelled:
 3
 4   Date:                Monday, June 28, 2021
 5   Time:                  8:30 a.m.
 6   Courtroom:            9D
 7   Address:             United States Courthouse
 8                        350 West First Street, Los Angeles, CA 90012
 9
10        IT IS FURTHER ORDERED that copies of the following documents
11   be served on Respondent (a) by personal delivery, (b) by leaving a copy at
12   Respondent’s dwelling or usual place of abode with someone of suitable age
13   and discretion who resides there, or (c) by certified mail:
14
15           1. This Order; and
16           2. The Petition, Memorandum of Points and Authorities, and
17                accompanying Declaration.
18
19   Service may be made by any employee of the IRS or the United States
20   Attorney’s Office.
21
22        IT IS FURTHER ORDERED that within ten (10) days after service
23   upon Respondent of the herein described documents, Respondent shall file
24   and serve a written response, supported by appropriate sworn statements, as
25   well as any desired motions. If, prior to the return date of this Order,
26   Respondent files a response with the Court stating that Respondent does not
27   oppose the relief sought in the Petition, nor wish to make an appearance,
28   then the appearance of Respondent at any hearing pursuant to this Order to
                                             2
 1   Show Cause is excused, and Respondent shall comply with the summons
 2   within ten (10) days thereafter.
 3        IT IS FURTHER ORDERED that all motions and issues raised by
 4   the pleadings will be considered on the return date of this Order. Only those
 5   issues raised by motion or brought into controversy by the responsive
 6   pleadings and supported by sworn statements filed within ten (10) days after
 7   service of the herein described documents will be considered by the Court.
 8   All allegations in the Petition not contested by such responsive pleadings or
 9   by sworn statements will be deemed admitted.
10
11
12   DATED: May 18, 2021                    ___________________________________
13                                          HON. GEORGE H. WU,
14                                          UNITED STATES DISTRICT JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           3
